Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,936,326 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dove et al., US Patent No. 5,938,765 teaches initialization in a multi-node environment, wherein each of the nodes are separately initialized followed by reprogramming the addresses of the nodes set by the BIOS to conform with the multi-node environment (Abstract, column 3, lines 8-18, FIG. 8., column 9, line 54 – column 10, line 33).
Chou et al., US Patent Appl. Pub. No 2006/0006905 teaches configuring an interconnect device by retrieving the configuration data from non-volatile storage device (Abstract, paragraph 0007, FIG(s) 3A-C, paragraph 0028).
Nguyen et al., US Patent No. 7,668,999 teaches retrieving device identification information of plurality of devices coupled to an internal bus (Abstract, column 2, lines 22-36, FIG(s) 1-2, column 4, line 46 – column 5, line 4).

Applicant’s Admitted Prior Art (AAPA) teaches BIOS platform configuration systems, utilizing static configuration tables, hard-coded in the BIOS for use during initialization (specification, paragraph 0004).
Regarding claims 1, 7, and 14, none of the art of record and the AAPA disclose or suggest retrieving from each of a plurality of hardware subsystems, respective hardware subsystem information that describes a portion of a physical device fabric that connects that hardware subsystem and at least one other hardware subsystem, combining the respective hardware subsystem information retrieved from each of the plurality of hardware subsystems to generate configuration information that describes a complete physical device fabric that connects the plurality of hardware subsystems, and configuring at least one of the plurality of hardware subsystems using the configuration information, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEFAN STOYNOV/Primary Examiner, Art Unit 2186